Citation Nr: 1029921	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  07-13 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating in excess of 40 percent for degenerative 
disc disease and status post laminectomy of the lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Thomas Knope
INTRODUCTION

The Veteran served on active duty from August 1981 to August 
2001.

This matter is on appeal from a March 9, 2006, decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The Veteran testified before the undersigned Veterans Law Judge 
in June 2010.  A transcript of the hearing is of record.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims held that a claim for a 
total rating based on individual unemployability (TDIU) is part 
of an increased rating claim when such claim is expressly raised 
by the Veteran or reasonably raised by the record.   Here, the 
Veteran specifically filed a claim for TDIU in July 2006 and May 
2007.  These claims were denied in September 2006 and December 
2007, respectively, and the Veteran did not appeal the decisions.  
Moreover, although the ratings assigned for her service-connected 
disabilities changed in March 2007, the December 2007 decision 
addressed the issue of TDIU based on these new ratings.  
Nevertheless, as the Veteran reasserted her claim for a TDIU at 
her June 2010 personal hearing, the issue of entitlement to a 
TDIU is referred to the RO for appropriate consideration.


FINDING OF FACT

Throughout the course of the appeal, the Veteran's lumbar spine 
disability has not resulted in unfavorable ankylosis of the 
entire thoracolumbar spine or intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.




CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
degenerative disc disease and status post laminectomy of the 
lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes (DC) 5242, 5243 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In this case, a letter satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in February 2006, 
prior to the initial RO decision that is the subject of this 
appeal.  The letter informed her of what evidence was required to 
substantiate the claim and of her and VA's respective duties for 
obtaining evidence.   

Moreover, with respect to the Dingess requirements, the Veteran 
was given notice of what type of information and evidence she 
needed to substantiate her claim for an increased rating as this 
is the premise of the claim.  It is therefore inherent that the 
she had actual knowledge of the rating element of the claim.  In 
addition, she was provided with notice of the type of evidence 
necessary to establish an effective date for the disability on 
appeal by correspondence dated in May 2006.  

Although this notice was sent after the initial denial of the 
claim, the claim was subsequently readjudicated in a February 
2007 statement of the case.  Therefore, any potential prejudice 
was cured by issuance of a fully compliant notice, followed by 
readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (where notice was not provided prior to the 
RO's initial adjudication, this timing problem can be cured by 
the Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained the Veteran's service treatment records and VA 
outpatient treatment records.  Records from the Social Security 
Administration as well as her VA vocational rehabilitation file 
have also been associated with the claims file.  Further, the 
Veteran submitted her own private treatment records, and she was 
provided an opportunity to set forth hers contentions during the 
hearing before the undersigned in June 2010.  

Next, specific VA medical examinations pertinent to the issue on 
appeal were obtained in February 2006, January 2007, and February 
2008.  The Board finds the above VA examination reports to be 
thorough and adequate upon which to base a decision with regard 
to the Veteran's claims.  The VA examiners personally interviewed 
and examined the Veteran, including eliciting a history from the 
Veteran, and provided the information necessary to evaluate the 
Veteran's disability under the applicable rating criteria.  

The Board acknowledges that the Veteran's claims file was not 
provided to the VA examiner at the February 2008 VA examination.  
However, the existence of the claims file is not the sole litmus 
test for determining the adequacy of a VA examination.  Rather, 
the Court has held in Nieves- Rodriguez v. Peake, 22 Vet. App. 
295 (2008) that the probative value of a medical opinion comes 
from when it is the factually accurate, fully articulated, and 
sound reasoning for the conclusion, not the mere fact that the 
claims file was reviewed.  Here, the examiner indicated that he 
had reviewed VA's electronic files, CPRS (VA's Computerized 
Patient Record System, which enables an examiner to enter, 
review, and continuously update all the information connected 
with any patient), considered the Veteran's personal complaints, 
and performed the necessary physical examination.  The absence of 
the claims file had little bearing on the findings of the 
examination.

The Board also notes that none of the examinations address the 
effects of pain and fatigue on the range of motion in her back, 
and that, under certain circumstances, additional disability can 
be awarded under the provisions of 38 C.F.R. §§ 4.40 and 4.45.   
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Those circumstances 
are not present in this case.  In Johnston v. Brown, 10 Vet. App. 
80, 85 (1997), the Court determined that if a claimant is already 
receiving the maximum disability rating available for loss of 
range of motion, as here, it is not necessary to consider whether 
38 C.F.R. § 4.40 and 4.45 are applicable.   See also Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996) (implicitly holding that once a 
particular joint is evaluated at the maximum level in terms of 
limitation of motion, there can be no additional disability due 
to pain).

Here, as will be discussed in greater detail below, a rating 
greater than the Veteran's current rating is attainable only 
through a showing of evidence unrelated to range of motion, such 
as ankylosis or incapacitating episodes.  A remand for an 
examiner's appraisal regarding the factors set forth in DeLuca 
would not produce evidence that would support her claim.    
Therefore, the Board determines that the available records and 
medical evidence have been obtained in order to make adequate 
determinations as to these claims.  

Recognition is also given to the Veteran's recent statement that 
her back disability has worsened.   Hearing transcript (T.) at 3.   
However, on close scrutiny, the Board observes that the Veteran 
has not argued that her back disability has worsened since her 
February 2008 examination.  Rather, she only indicated that her 
condition had worsened since her initial evaluation, and that her 
physicians had told her that it was unlikely that her condition 
would improve.  T. at 4, 7.   She did not argue, nor does the 
record show, that she experiences ankylosis of spine or an 
increased frequency of incapacitating episodes.  Put another way, 
there is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's low back 
disability since the February 2008 VA examination.  The duty to 
assist does not require that a claim be remanded solely because 
of the passage of time since an otherwise adequate examination 
was conducted.  VAOPGCPREC 11-95.  

Significantly, neither the Veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Entitlement to a Rating in Excess of 40 Percent for a Low Back 
Disability

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  See 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2009).  


However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).  

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2009). 

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  

The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective enervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45 (2009).

As noted above, the Court of Appeals for Veterans Claims (CAVC) 
has held that the RO must analyze the evidence of pain, weakened 
movement, excess fatigability, or incoordination and determine 
the level of associated functional loss under 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on use.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare-
ups.  The Board notes that the guidance provided by the CAVC in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion should 
be considered.

Furthermore, the intent of the rating schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  Thus, actually painful, unstable, or 
malaligned joints, due to healed injury, are as entitled to at 
least the minimum compensable rating for the joint.  The joints 
should be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 
(2009).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
where the evidence contains factual findings that show a change 
in the severity of symptoms during the course of the rating 
period on appeal, assignment of staged ratings would be 
permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Finally, the evidence indicates that the Veteran's disability 
rating was increased during the course of the appeal.  However, 
the Court of Appeals for Veterans Claims has held that a rating 
decision issued subsequent to a NOD which grants less than the 
maximum available rating does not abrogate the pending appeal.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Corchado v. 
Derwinski, 1 Vet. App. 160 (1991).  Since the RO granted only a 
portion of the Veteran's increased rating claim, her appeal 
properly remains before the Board for review.

Service connection for degenerative disc disease of the lumbar 
spine was initially granted and assigned a 20 percent disability 
rating, effective from September 1, 2001.  A claim for an 
increased rating was received in December 2004.   The claim was 
initially denied.  She appealed that adverse determination.  
Thereafter, by a rating action dated in February 2004, the 20 
percent disability rating assigned for the Veteran's low back 
disability was increased to 40 percent, effective from December 
2004.   However, she underwent a laminectomy in January 2005, and 
was granted a total disability rating under 38 C.F.R. § 4.30 from 
that date until February 28, 2005.  The 40 percent rating was 
continued from March 1, 2005.  Thus, entitlement to an increased 
rating is for consideration only before and after this period of 
time.  

As noted, the Veteran's lumbar spine disability is rated at 40 
percent disabling under 38 C.F.R. § 4.71a, DC 5242 (degenerative 
arthritis of the spine).  In order to warrant a rating in excess 
of 40 percent, the evidence must show:

*	unfavorable ankylosis of the entire thoracolumbar spine (50 
percent under DC 5242); or 
*	intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months (60 percent under DC 5243).

Under Note (1) of DC 5243 defines an "incapacitating episode" 
as "a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a physician 
and treatment by a physician."

Prior to January 27, 2005

Prior to January 27, 2005, the criteria for a rating in excess of 
40 percent have not been met.  Specifically, at evaluations in 
February and March 2004, the Veteran complained of low back pain 
that had persisted for the past two years and an MRI indicated a 
probable herniation at the L5-S1 disc.  However, her active range 
of motion (without an inclinometer) indicated flexion that was 
only moderately limited, rather than ankylosed.  

In April 2004, the Veteran was involved in a motor vehicle 
accident, causing her increased pain in her lumbar spine area.  
However, even up until the time of her laminectomy in January 
2005, ankylosis was not observed throughout 2004.  Moreover, 
while a pre-surgical evaluation in January 2005 noted a limited 
range of motion, ankylosis was not observed.  Therefore, an 
increased rating is not warranted on this basis.  

Next, the evidence also does not indicate the presence of 
incapacitating episodes having a total duration of at least 6 
weeks during the 12 months prior to January 2005.  While the 
Veteran experienced occasional "exacerbations," the evidence 
does not indicate that she was prescribed a period of bed rest 
from these episodes.  Moreover, the evidence does not indicate 
that such exacerbations lasted a total duration of 6 weeks over 
the previous 12 months.  Therefore, as incapacitating episodes 
having a total duration of at least 6 weeks during the past 12 
months has not been shown, an increased rating is not warranted 
on this basis.  

Since March 1, 2005

Next, the Board considers entitlement to a rating in excess of 40 
percent since March 1, 2005.  However, the criteria for such an 
increased rating have not been met.  Here, a treatment note in 
December 2005 stated that the Veteran recovered well following 
the January 2005 surgery, but more recently began to experience 
spasms.  Moreover, at her hearing with the RO in July 2006, she 
described experiencing excruciating pain that caused her to see a 
doctor approximately once every 1 to 2 months.  

However, when the Veteran underwent a VA examination in February 
2006, ankylosis was not shown.  In fact, she exhibited a forward 
flexion of 25 degrees, an extension of 15 degrees, 15 degrees of 
lateral flexion in both directions and 25 degrees of bilateral 
rotation.  While these ranges of motion are indeed limited, they 
are not indicative of ankylosis of the spine.  

Subsequent VA examinations in January 2007 and February 2008 
appear to indicate an increasingly diminishing range of motion.  
However, neither examination indicated ankylosis of the entire 
thoracolumbar spine.  Specifically, in January 2007, her range of 
motion included 15 degrees of forward flexion, 10 degrees of 
extension, 10 degrees of left lateral flexion, 15 degrees of 
right lateral flexion and 20 degrees of rotation in both 
directions.  Moreover, in February 2008, her range of motion had 
been reduced to 5 degrees of flexion and extension, 10 degrees of 
left lateral flexion, 5 degrees of right lateral flexion and 10 
degrees of rotation in both directions.  However, in both cases, 
ankylosis was not shown.  

On a related note, despite the Veteran's complaints of pain and 
restricted movement, the Board also notes the observation by the 
VA examiner in January 2007 that the Veteran demonstrated marked 
tenderness and withdrawal to even light digital palpation, which 
was indicative of nonorganic symptomatology.  Therefore, as 
ankylosis has not been shown, an increased rating is not 
warranted on this basis.  

Next, the evidence also has not indicated incapacitating episodes 
lasting a total of six weeks over the past 12 months.  
Specifically, at her VA examination in February 2006, her 
treatment history following her January 2005 laminectomy was 
reviewed, where she mentioned occasional flare-ups.  However, she 
had not been prescribed any periods of bed rest by a physician.  
Moreover, at her VA examination in January 2007, she stated that 
she spent much of her time in bed, but she had not been 
prescribed to any periods of bed rest.  

At her third VA examination in February 2008, the Veteran stated 
that she had received 3 to 4 weeks of prescribed bed rest in the 
past year.  However, the treatment records from 2007 and early 
2008 did not reflect such treatment.  Moreover, at her hearing 
before the Board in June 2010, she denied that she was prescribed 
any periods of bed rest.  T. at 4, 11.  Therefore, the evidence 
does not support her claim at the February 2008 VA examination 
that she actually experienced incapacitating episodes.  

Additionally, even if the Board were to accept that she did have 
incapacitating episodes lasting 3 to 4 weeks in the past year, 
this duration is still less than the six weeks required for an 
increased rating.  Therefore, as incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months has 
not been shown since March 1, 2005, an increased rating is not 
warranted on this basis.  

Throughout the course of the appeal, the Board has also 
considered functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202 (1995).  
However, as noted above, the next higher rating requires 
ankylosis rather than restricted range of motion.  As the 60 
percent rating is not based on limitation of motion, but rather 
the absence of motion, the Deluca criteria cannot be used to 
achieve the higher 60 percent rating.  See Johnson, 9 Vet. App. 
at 7.

Next, the Board has considered whether a separate evaluation is 
warranted for any associated neurological abnormality.  Under 38 
C.F.R. § 4.71(a), any associated objective neurologic 
abnormalities, including but not limited to, bowel or bladder 
impairment, separately, is also to be evaluated under the 
appropriate diagnostic code.  See 38 C.F.R. § 4.71(a) (2009).  
However, a separate evaluation is not warranted due to either 
hers cervical or lumbar spine disabilities, as neurological 
abnormalities have not been shown.

Specifically, the Veteran has complained of radiating pain down 
her right leg throughout the course of the appeal.  She 
specifically complained of this pain in December 2004 and January 
2005.  However, at that same evaluation in January 2005, she had 
normal strength in her lower extremities and a normal response to 
light touch, vibration and pinpricks.  Moreover, she had normal 
reflexes and normal motor functioning.  

Additionally, in April 2005, a nerve conduction study was normal 
and, despite a second motor vehicle accident in May 2005, she had 
normal tendon response strength, reflexes and sensitivity in 
evaluations in May and June 2005.  Finally, at her VA 
examinations in February 2006, January 2007 and February 2008, 
she complained of tingling in her feet, but no radiating pain.  
She also repeatedly denied any bladder or urinary incontinence.  
Moreover, her reflexes and sensation functioning were repeatedly 
observed intact.  Therefore, a separate rating based on a 
neurological abnormality is not warranted based on the evidence 
of record.  

The Board has also considered the Veteran's statements that her 
disability is worse.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to her through 
her senses.  Layno, 6 Vet. App. at 470.  She is not, however, 
competent to identify a specific level of disability of a low 
back disability according to the appropriate diagnostic codes.  

On the other hand, such competent evidence concerning the nature 
and extent of the Veteran's low back disability has been provided 
by the medical personnel who have examined her during the current 
appeal and who have rendered pertinent opinions in conjunction 
with the evaluations.  The medical findings (as provided in the 
examination reports) directly address the criteria under which 
these disabilities are evaluated.

Consideration has also been given as to whether the Veteran is 
entitled to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).  Accordingly, the Board will 
address the possibility of the assignment of an extraschedular 
rating for the increased disability rating at issue.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluations for the service-connected low 
back disabilities are inadequate.  A comparison between the level 
of severity and symptomatology of the Veteran's low back 
disability with the established criteria found in the general 
rating formula for spine disabilities shows that the rating 
criteria reasonably describes the Veteran's disability level and 
symptomatology; as discussed above, the rating criteria considers 
ankylosis of the spine and incapacitating episodes.  

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  With 
the exception of her January 2005 surgery, for which she received 
compensation under 38 C.F.R. § 4.30, the record does not show 
that the Veteran has required frequent hospitalizations for her 
low back.  Additionally, there is insufficient evidence of marked 
interference with employment due to the lumbar spine disability.  
There is nothing in the record which suggests that the Veteran's 
low back disability in and of itself markedly impacted her 
ability to perform her job.  Recognition is paid to the fact that 
the Veteran is in receipt of SSA disability benefits (SSDI).  
However, notwithstanding the fact that SSA decision are non-
binding on VA, the Board observes that the award of SSDI benefits 
was based on the Veteran suffering from an adjustment disorder as 
well as her spine disability.  Indeed, attention must be directed 
to a May 2008 decision of the Director of Compensation and 
Benefits Service that specifically determined that entitlement to 
an extraschedular rating was not warranted.    

In short, there is nothing in the record to indicate that this 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.

In sum, after a careful review of the evidence of record, the 
Board finds that the benefit of the doubt rule is not applicable 
and the appeal is are denied.


ORDER

A rating in excess of 40 percent for degenerative disc disease 
and status post laminectomy of the lumbar spine is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


